Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	Currently, claims 1-10 are pending and examined below.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement (IDS)
The information disclosure statement submitted on 09/09/2019 ("09-09-19 IDS") is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the 09-09-19 IDS is being considered by the examiner.

Specification
The specification is objected to, because the title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
	The following title is suggested:  CHROMATOGRAPH HAVING OPERATION CONTROLLER THAT CAUSES AUTOMATIC PURGING IN A CASE OF DETECTION FAILURE

CLAIM INTERPRETATION (invoking 35 U.S.C. §112(f))

Federal Register Notice, Vol. 84, No. 4, January 7, 2019, provides the following notice regarding "Examining Computer-Implemented Functional Claim Limitations for Compliance With 35 U.S.C. 112":  
"The U.S. Court of Appeals for the Federal Circuit ('Federal Circuit') has recognized a problem with broad functional claiming without adequate structural support in the specification. Williamson v. Citrix Online, LLC, 792 F.3d 1339, 1349 (Fed. Cir. 2015) (en banc) (overruling the Federal Circuit's previous application of a "strong presumption that claim limitations lacking the word 'means' are not subject to §112(f) to address the resulting 'proliferation of functional claiming untethered to [§112(f)] and free of strictures set forth in the statute'; Function Media, LLC v. Google, Inc., 708 F.3d 1310, 1319 (Fed. Cir. 2013)..." (p. 57, col. 3, SUPPLEMENTARY INFORMATION).
"In view of Williamson, examiners should apply the applicable presumption and the 3-prong analysis to interpret a computer-implemented functional claim limitation in accordance with 35 U.S.C. 112(f) as appropriate, including determining if the claim sets forth sufficient structure for performing the recited function. A determination that the claim is being interpreted according to 35 U.S.C. 112(f) should be expressly stated in the examiner's Office action..." (p. 59, col. 2, second paragraph).
"The BRI of a claim limitation that is subject to 35 U.S.C. 112(f), 'is the structure, material or act described in the specification as performing the entire claimed function and equivalents to the disclosed structure, material or act.' MPEP §2181. Thus, if the claim limitation is being interpreted under 35 U.S.C. 112(f), the specification must be consulted to determine the corresponding structure, material, or act for performing the claimed function. See MPEP §2181, subsection I for more guidance on interpreting claim limitations that are subject to 35 U.S.C. 112(f)...." (p. 59, col. 2, third paragraph - p. 59, col. 3, first paragraph). 
"B. Indefiniteness under 35 U.S.C. 112(b): For a computer-implemented 35 U.S.C. 112(f) claim limitation, the specification must disclose an algorithm for performing the claimed specific computer function, or else the claim is indefinite under 35 U.S.C. 112(b). See Net MoneyIN, Inc. v. VeriSign, Inc., 545 F.3d 1359, 1367 (Fed. Cir. 2008...Applicant may 'express that algorithm in any understandable terms including as a mathematical formula, in prose, or as a flow chart, or in any other manner that provides sufficient structure." Finisar Corp. v. DirecTV Grp., Inc., 523 F.3d 1323, 1340 (Fed. Cir. 2008) (internal citation omitted)." (p. 59, col. 3, last paragraph - p. 60, col. 1, first paragraph). 
Here, this application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f), because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. For a computer-implemented 112(f) claim limitation such as the ones below, the specification must disclose an algorithm(s) for performing the claimed specific computer function.
Such claim limitations are as follows: 
Claim 1 - "a detection portion" recites a generic placeholder of "detection portion" coupled with functional language of "configured to detect a fault in the analysis" without recited without reciting sufficient structure i.e., physical structure responsible for carrying out the function or algorithm) to perform the recited function.
Because the limitations above are being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. However, the specification does not appear to disclose corresponding structure.
If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f), applicant may: (1) amend the claim limitation to avoid it being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid it being interpreted under 35 U.S.C. 112(f). 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph as failing to comply with the written description requirement, because the claim contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed.
	Independent claim 1 fails to comply with the written description requirement, because the claim recites "a detection portion configured to detect a fault in the analysis" without having adequate support for corresponding structure(s) (i.e., physical structure responsible for carrying out the function or algorithm) in the specification as these claim limitations invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (see Claim Interpretation above as set forth in this Office action). Thus, the claim 1 cannot rely on the specification to ascertain corresponding structure(s) that provide the underlying claimed function of "configured to detect a fault in the analysis"
	As such, claim 1 recite functions that have no limits and covers every conceivable means for achieving the stated function.  Accordingly, the disclosure is not commensurate with the scope of the claims.
	Claims 2-10 are rejected for depending on the rejected claim 1.
 	
	The following is a quotation of 35 U.S.C. 112(b):

	(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

	The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Here, the independent claim 1 is indefinite because, it is unclear what the corresponding structure(s) are for the claim limitation of "configured to detect a fault in the analysis" invokes 35 U.S.C. 112(f) (see Claim Interpretation above). The written description fails to disclose corresponding structure such as an algorithm for performing the entire claimed function and also to clearly link the structure to the entire claimed function.  That is, the Applicant fails to provide corresponding structure that one of ordinary skill in the art would be able to determine its structural or functional equivalence.  Without being able to determine this, how would one of ordinary skill in the art have the requisite notice that to infringe on the claim?
Claims 2-10 are indefinite, because they depend from the indefinite claim 1. 

In order to successfully traverse the 35 U.S.C. 112(b) rejections above, the Applicant may:
(a) Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f);
(b) Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(c) Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either:
(a) Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a));
(b) Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181. 

	
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 4 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 4 fails to further limit claim 4. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

	
Claim Rejections - 35 USC § 1021
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pub. No. US 2018/0128797 A1 to Satpute et al. ("Satpute").
Figs. 1B and 1C of Satpute are provided to support the rejection below:

    PNG
    media_image1.png
    333
    589
    media_image1.png
    Greyscale





    PNG
    media_image2.png
    317
    514
    media_image2.png
    Greyscale


Regarding independent claim 1, Satpute teaches a chromatograph 100 (para [0016] - "gas chromatograph 100"; see Fig. 1B; see also Fig. 1C showing the monitoring component.) for analyzing a sample by supplying an eluent and the sample and separating a component contained in the same to detect the component, the chromatograph 100 comprising:
a detection portion 150 configured to detect a fault in the analysis (para [0021] - "In one embodiment, monitoring component 150 analyzes current gas chromatograph data and compares it to historic data, or known standard data, in order to detect potential deviations in one or more parameters over time..."; para [0025] - "One example control chart is presented in FIG. 2, described in detail below. Determining the slope of an indication of when an anticipated fault condition may occur. In one embodiment, detecting when an anticipated fault condition may occur may provide sufficient time to order replacement parts, which may reduce requirements for on-hand inventory."; para [0029] - "The magnitude of slope 306 may provide an indication of how serious a detected problem is."); and
an operation controller 130 (para [0021] - "In one embodiment, controller 130 is also coupled to, or comprises a monitoring component 150...Monitoring component 150 may be configured to provide an indication, for example output 132, indicating that one or more components is exhibiting abnormal behavior.") configured to cause a constituent element 230 (para [0024] - "In one embodiment, monitoring component 200 comprises a data processing component 230. Data processing component 230 may be configured, in one embodiment, to analyze incoming data regarding current status of received analyzer parameters, and compare current parameters to previously taken data, for example, retrieved from memory 220. Data processing component 230 may use one or more known statistical methods 232, fuzzy logic 234, artificial neurologic network 236, and/or other methods 238 of analyzing the information. Data processing component 230 may be configured to provide a health indicator 240. Health indicator 240 may comprise an indicator regarding overall health of an analyzer, such as a gas chromatograph, as a whole, health of one or more components, or an indication of a possible repair or a replacement strategy for one or more components of the analyzer.") related to the analysis to perform at least one of an operation for identifying a factor of the fault (para [0021] - "...indicating that one or more components is exhibiting abnormal behavior.") and an operation for avoiding the fault (para [0030] - "Tracking the full health of an analyzer over time may also allow for a monitoring component to provide indications to a technician of times to repair or replace different components, or subcomponents, of the analyzer, such that anticipated faults are avoided."; para [0047] - "...may allow...a monitoring component of a gas analyzer, to determine whether action needs to be taken immediately, or at what time in the future action must be taken to prevent a fault scenario, or unacceptable inaccuracy in chromatograph analyses."). 
Regarding claim 5, Satpute teaches wherein the detection portion 150 is configured to detect the fault in the analysis with a chromatographic performance indicator regarding the component based on a detection result of the component contained in the sample (para [0025] - "One example control chart is presented in FIG. 2, described in detail below. Determining the slope of an indication of when an anticipated fault condition may occur. In one embodiment, detecting when an anticipated fault condition may occur may provide sufficient time to order replacement parts, which may reduce requirements for on-hand inventory."; para [0029] - "The magnitude of slope 306 may provide an indication of how serious a detected problem is."), and
wherein the operation controller 130 is configured to cause one of an operation of controlling an apparatus setting parameter in the analysis and an operation of switching the constituent element 230 related to the analysis to another constituent element to be performed in accordance with the detection result (para [0021] - "In one embodiment, the provided indication specifies a component experiencing abnormal behavior, and suggests a response, for example replacement of a dirty column, defective detector, or solenoid valve, etc.".).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Pub. No. US 2019/0178839 A1 to Lyford et al.
Pub. No. US 2015/0316571 A1 to Creque
Patent No. US 5,441,700 to Markelov
Patent No. US 4,986,919 to Allington
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL JUNG whose telephone number is (408) 918-7554.  The examiner can normally be reached on 8:30 A.M. to 7 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on (571) 272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL JUNG/Primary Examiner, Art Unit 2895                                                                                                                                                                                                        23 August 2022

	

	


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.